Citation Nr: 0808785	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period prior to 
January 31, 2003. 

2.  Entitlement to an effective date earlier than January 31, 
2003 for the grant of a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Denver, Colorado, Regional Office (RO).  By a rating action 
in June 2001, the RO denied the claim for a rating in excess 
of 30 percent for PTSD.  In December 2002, the RO confirmed 
the denial of the veteran's claim for an increased rating for 
PTSD.  The veteran perfected a timely appeal to the decision.  
Subsequently, in April 2003, the RO increased the evaluation 
for PTSD from 30 percent to 70 percent, effective February 3, 
2003; the RO also granted the claim for a total disability 
rating based on individual unemployability (TDIU), effective 
February 3, 2003.  The veteran appealed the effective date 
assigned for the grant of a TDIU.  In April 2004, the RO 
increased the evaluation for PTSD from 70 percent to 100 
percent, effective January 31, 2003.  


FINDINGS OF FACT

1.  Since December 27, 2000, the veteran's PTSD has been 
productive of occupational and social impairment with 
deficiencies in most areas, but without total occupational 
and social impairment.  

2.  The veteran's claim for individual unemployability (VA 
Form 21-8940) was received on February 3, 2003.  

3.  The veteran became effectively unemployable on October 7, 
2002.  



CONCLUSIONS OF LAW

1.  Effective December 27, 2000, PTSD was 70 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Codes 9411 (2007).  

2.  The criteria for an effective date of October 7, 2002, 
but no earlier, for a grant of TDIU have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

With respect to the claim for an increased rating for PTSD, 
VA satisfied its duty to notify by means of a letter dated in 
April 2001 from the RO to the veteran which was issued prior 
to the RO decisions in June 2001 and December 2002.  As to 
the claim for an earlier effective date for TDIU, while the 
notice provided to the veteran in May 2006 was not given 
prior to the to the April 2004 RO decision, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
January 2003 SOC, the April 2003 SSOC, the April 2004 SOC, 
and the October 2007 SSOC provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
September 2006.  

The September 2006 letter also indicated that, in determining 
a disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for PTSD and an 
earlier effective date for the grant of a TDIU, given that he 
has been provided all the criteria necessary for establishing 
higher evaluations and an earlier effective date, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), hold that the Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

By a rating action in August 1999, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned, effective August 17, 1999.  The veteran was 
notified of the August 1999 rating decision, and of his 
appellate rights, by a letter dated August 23, 1999.  He did 
not file a notice of disagreement with the August 1999 rating 
decision.  

On December 27, 2000, the veteran submitted a statement in 
support of claim (VA Form 21-4138), wherein he requested an 
increased rating for his service-connected PTSD; the veteran 
indicated that his disability was more severe than reflected 
by the record.  Submitted in support of the claim were VA 
progress notes which show that the veteran was being followed 
at the mental health clinic for his PTSD.  During a clinical 
visit in August 2000, it was noted that the veteran had been 
having some difficulties since his last visit; he stated that 
he has stopped taking his Prozac about a month ago and 
indicates that he felt better without it.  He also noted that 
his wife had left him and was worried that he will lose his 
house.  The veteran was teary eyed several times during the 
session.  He was moderately depressed.  He denied any 
suicidal or homicidal ideation.  The diagnosis was PTSD; he 
was assigned a GAF score of 50.  A December 2000 VA progress 
note reflects a GAF score of 60.  A mental health note, dated 
in January 2001, reflects a diagnosis of PTSD and a GAF score 
of 40.  

The veteran was afforded a VA examination in February 2001.  
At that time, it was noted that the veteran received 
outpatient individual psychotherapy once every four to six 
weeks; he was prescribed Prozac and Lithium.  It was also 
noted that the veteran lives alone.  He got divorced about 
six months ago; his wife of 28 years got upset with him after 
a series of difficult behaviors.  The veteran reported that 
his employer, the Department of Corrections, was sued by a 
female employee for not protecting her from the veteran's 
behavior.  The veteran also admitted that he "smacked three 
co-workers" in the past year; he claimed that the co-workers 
were playing a game and would come up behind him and surprise 
him, so he would turn and hit them.  It was noted that the 
veteran was employed full-time at the Department of 
Corrections; he has had that job for twelve years.  The 
veteran reported difficulty sleeping.  The veteran claimed to 
have missed 25 to 30 days of work in the past year.  

On mental status examination, it was noted that the veteran 
had pressured speech which was punctuated frequently with 
obscenities and vulgarities.  The veteran admitted to having 
been physically and verbally abusive with his wife throughout 
their marriage.  He was often drunk and off away from the 
house.  The veteran was fully oriented and correctly 
responded with five of the first six answers to the 
subtracting serial sevens.  He had no deficits in language 
function, computation or ability to abstract on proverbs and 
similarities.  He has not been suicidal.  The examiner stated 
that the veteran continues to have symptoms of PTSD; he 
likewise has symptoms of a bipolar disorder, with a past 
history of depression, although it was not manifested during 
the examination.  However, there were several examples of 
symptoms of manic behavior.  The examiner also noted that the 
veteran had a long history of getting into fights and 
provoking people; he stated that this appeared to be a long-
standing personality disorder independent of other Axis I 
symptoms.  The examiner observed that the veteran's PTSD and 
his bipolar disorder are so intertwined that is not possible 
to separate the impairment of one from the other.  Each on, 
in the estimation of the examiner, independently would 
probably be responsible for mild social and occupational 
impairment.  The examiner further noted that the alcohol and 
marijuana abuse appeared to be a response to the veteran's 
bipolar disorder and were secondary to it.  He stated that 
the veteran's personality disorder seemed to cause some 
aggravation to his symptoms, but he was still able to 
function by being gainfully employed and interacting socially 
with only mild employment.  The pertinent diagnoses were 
PTSD; bipolar disorder; alcohol abuse; and cannabis abuse.  
He was assigned a GAF score of 70 due to PTSD; he had an 
overall GAF score of 65 due to PTSD and personality disorder.  

During a clinical visit in March 2001, the veteran reported 
that he has had a couple of anger episodes at work.  It was 
noted that he was more euthymic and upbeat this session.  The 
diagnoses were PTSD and bipolar disorder, mixed in partial 
remission; the GAF score was 45.  When seen in April 2001, 
the veteran reported intrusive thoughts of a traumatic 
experience, hypervigilance, intermittent sleep disturbances, 
startled reaction, withdrawal from others, and nightmares.  
The diagnoses were PTSD and bipolar disorder, mixed, in 
partial remission; the GAF score was 45.  

Of record is the report of a performance evaluation for the 
rating period from April 1, 2001 to March 31, 2002, which 
noted that the veteran does not communicate in a well 
organized, courteous nor effective manner; it was also noted 
that he was often negative in his communications and has 
little or no regard for Administrative staff and supervisors.  
The report noted that the veteran seemed to initiate conflict 
and was often seen as part of the problem and not the 
solution.  The report further noted that the veteran was 
often abrupt, short, unprofessional, disrespectful and 
defiant with others.  It was reported that he becomes easily 
agitated and is very outspoken and an overall poor roll model 
for coworkers and subordinates.  

VA progress notes dated from May 2001 through December 2002 
show that the veteran continued to receive clinical 
evaluation for symptoms associated with his PTSD.  A May 2001 
VA progress note reflects a GAF score of 45.  When seen in 
December 2001, the veteran indicated that he was still 
working with the Department of Corrections.  The veteran 
reported difficulty sleeping.  He denied suicidal or 
homicidal ideations.  The diagnosis was PTSD with depression; 
he was assigned a GAF score of 40.  When seen in January 
2002, it was noted that the veteran had had some anger 
episodes at work which may affect his job.  It was noted that 
the veteran had problems with his resentment of authority and 
anger management.  It was further noted that his 
hypervigilance kept him on edge and it appeared that his 
mixture of his PTSD and bipolar disorder made anger 
management very difficult for him.  The pertinent diagnoses 
were PTSD and bipolar disorder; he was assigned a GAF score 
of 40.  Mental health clinic notes dated July 30, 2002 and 
August 5, 2002 reflect GAF scores of 35; on August 5, 2002, 
the veteran indicated that since he walked off from work, he 
had been feeling more relaxed and was sleeping better.  He 
denied any suicidal or homicidal ideation.  When seen in 
November 2002, the veteran indicated that he was awaiting a 
decision on his medical retirement from his employer; he 
stated that he was currently isolating in his house with his 
2 birds and dog.  He denied any suicidal or homicidal 
ideations.  He was assigned a GAF score of 40.  

The veteran was seen at the mental health clinic on February 
6, 2003 for medication evaluation.  At that time, the 
examiner stated that he sensed a considerable amount of 
underlying depression.  The veteran showed the examiner a 
letter from the State of Colorado and informed him that he 
was finally terminated.  It was noted that he has been unable 
to function at work and has run out of sick and vacation 
times.  He was no longer able to function on the job and 
should retire on disability from the state.  It was noted 
that the veteran's employer fired him rather than make 
accommodations for his disability.  The examiner noted that 
the veteran is still being reclusive but anticipated being 
able to broaden his social circle once he was in school.  The 
diagnosis was PTSD with dysthymia, and a GAF score of 40 was 
assigned.  

Received in February 2003 were several documents from the 
veteran's employer, Colorado Department of Corrections, dated 
from February 2002 through February 2003, showing that 
disciplinary actions were taken against the veteran in 
February and June 2002.  A performance evaluation report, 
completed in February 2003, indicated that the veteran had 
exhausted his leave; and, by letter dated in February 2003, 
the veteran was informed that his employment was being 
terminated effective January 31, 2003.  


On mental status examination in February 2003, it was noted 
that the veteran spoke in a somewhat halting, slightly 
pressured fashion.  The veteran was described as tangential.  
No soft signs of psychosis was elicited, but there was clear 
suspiciousness in the trends of his thinking and minor 
expressions of aggressiveness.  The examiner indicted that 
the veteran did not have any frank delusions or hallucinatory 
experience he was able to elicit.  There was suicidal 
ideation with no eminent plan.  There was no homicidal 
ideation elicited.  Speech was normal in volume.  He was 
somewhat concrete in his use of language.  Cause and effect 
thinking was maintained.  He was oriented in all spheres.  
Recent and remote memory was grossly intact.  Judgment seemed 
adequate for the situation.  The pertinent diagnoses were 
PTSD, chronic; bipolar disorder, type II, currently mixed 
state; and alcohol abuse in early remission.  The GAF score 
related to the PTSD was 48; GAF score related to the bipolar 
disorder was 40.  The combined GAF score rating of 45 
referable to poor sleep, intrusive dreams, hypervigilance, 
suspiciousness, profound irritability, suicidal ideation, 
hopelessness, helplessness, and suicidality.  The examiner 
stated that there was a nexus of symptoms from the veteran's 
bipolar disorder and his PTSD, which were particularly 
troubling for the veteran having to do with his 
aggressiveness.  He stated that the veteran seemed unable to 
control his aggressiveness even when he is medicated.  The 
result of his aggressiveness has caused him to lose his job, 
which has aggravated his depression, which has been severe at 
times including suicide attempt.  The examiner opined that 
the veteran suffers from PTSD and as a result was 
unemployable at this time.  

Of record is a copy of a letter from the veteran's employer, 
dated February 3, 2003, informing the veteran that, based 
upon the needs of the Department of Corrections, it was his 
decision to terminate his employment effective January 31, 
2003.  

In a medical statement, dated in February 2003, the veteran's 
treating physician at the Pueblo VA Mental Health Clinic 
indicated that he has been a patient at the clinic since June 
3, 1999; it was noted that the veteran was being treated for 
PTSD.  The examiner stated that the veteran has also been 
diagnosed with bipolar affect disorder, mixed; and he was 
receiving medication management for both disorder.  The VA 
physician noted that the veteran's PTSD symptoms, including 
nightmares, resentment of authority, intrusive thoughts, 
hypervigilance, startle reaction, anger episodes, 
withdrawal/avoidance of others, and flashbacks, continue to 
make him susceptible to anger management problems.  The 
physician stated that, based upon his experience with the 
veteran and the seriousness of his disorders, it was felt 
that the veteran was unemployable and that he be medically 
retired.  

Received in March 2007 were additional documents from the 
veteran's employer.  In a letter, dated February 3, 2002, the 
employer stated that the veteran had exhausted his Family and 
Medical Leave (FMLA) benefits on October 14, 2002.  He 
exhausted his sick and annual leave on October 7, 2002.  It 
was further noted that the veteran's short-term disability 
leave was exhausted on January 23, 2003.  The examiner stated 
that, based upon the needs of the Department, it was his 
decision to terminate the veteran effective January 31, 2003.  


III.  Legal Analysis-Rating in excess of 30 percent prior to 
January 31, 2003.

The veteran is seeking a rating in excess of 30 percent for 
PTSD for the period prior to January 31, 2003.  

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
PTSD, on December 27, 2000.  The Board also notes that once 
service connection is established for a disability, treatment 
or examination at a VA facility constitutes a claim.  
38 C.F.R. § 3.157.  Furthermore, the provisions of 
38 U.S.C.A. § 5110(b) may influence the effective date of an 
evaluation.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Board observes that during the pendency of the appeal, 
the RO, in April 2003, increased the veteran's evaluation 
from 30 percent disabling to 70 percent disabling, effective 
February 3, 2002; and, in April 2004, the RO increased the 
rating from 70 percent to 100 percent, effective January 31, 
2003.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

By comparing the pertinent medical evidence in the instant 
case to VA's criteria for rating mental disorders, the Board 
finds that the veteran's disability more closely approximates 
the criteria for a 70 percent rating from the date of his 
December 2000 claim.  In this regard, it must be keep in mind 
that it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  See also 38 
C.F.R. § 4.7.  

Specifically, while there is no evidence of obsessional 
rituals which interfere with routine activities, or speech 
intermittently illogical, obscure or irrelevant, the veteran 
does have depression that affects his ability to function.  
VA progress notes are replete with notations from as far back 
as 2000 that the veteran had been experiencing episodes of 
depression, anger episodes, problems with authority, and 
withdrawal.  During a clinical visit in August 2000, it was 
noted that the veteran was having some difficulties since his 
last visit.  He noted that his wife had filed for divorce; he 
also indicated that he had gone to court over his creating a 
hostile work environment for a female employee.  He was 
assigned a GAF score of 50.  These records also show that the 
veteran has impaired impulse control in the sense that he 
angers easily and is irritable.  Significantly, the veteran's 
GAF scores since 2001 have been 40.  Scores of this severity 
reflect major impairment in several areas such as work, 
family relations, judgment, thinking or mood.  

The Board notes that the February 2001 VA examiner assigned a 
GAF score of 70 and opined that the veteran was still able to 
function by being gainfully employed and interacting socially 
with only mild impairment.  The Board notes that, at that 
time, the examiner indicated that the veteran had a long 
history of getting in fights and provoking people and that 
his appeared to be a long-standing personality disorder 
independent of PTSD and bipolar disorder, which was 
determined to not be secondary to PTSD.  However, that GAF 
score is inconsistent with the GAFs prior to and after that 
examination and with the course of his actual employment 
history.  As such, the GAF score of 70 is accorded little 
probative value.  

Increased severity of PTD is not shown during the one year 
period prior to receipt of the December 2000 claim for 
increase.  See 38 U.S.C.A. § 5110(b); Hazan, supra.  
Significantly, prior to December 2000, the veteran was 
described as only moderately depressed; in that regard, the 
GAF score of 50 was supported by the clinical evaluation.  
Similarly, in December 2000, a GAF of 60 was assigned, again 
a finding inconsistent with an evaluation in excess of 30 
percent.  Whether the Board reviews the outpatient clinic 
notes as claims under 38 C.F.R. § 3.157 or as evidence to be 
considered under 38 U.S.C.A. § 5110(b) and Hazan, the result 
is the same.  Based upon the facts found, the Board was no 
more than 30 percent disabled prior to December 27, 2000.  

Based on the foregoing, the Board finds that the evidence 
supports an increased rating, to 70 percent, for the 
veteran's service-connected PTSD from the date of his 
December 2000 increased rating claim.  

Consideration of a total, 100 percent, schedular rating for 
the veteran's PTSD has been considered for the period both 
prior to January 31, 20003.  However, the veteran's actual 
symptoms as described in the evidence above do not meet the 
criteria for a 100 percent rating.  That is, the evidence 
does not show that the veteran has or has had any of the 
symptoms listed under the criteria for a 100 percent rating 
for total occupational and social impairment.  Specifically, 
the evidence consistently shows that the veteran does not 
have gross impairment in thought processes or communication, 
delusions or hallucinations that are persistent, grossly 
inappropriate behavior or persistent danger of hurting self 
or others.  Moreover, there is no indication of his being 
intermittently unable to perform activities of daily living 
(including maintaining personal hygiene), disoriented to time 
or place, or memory loss to the degree of forgetting names of 
close relatives, own occupation or own name.  

In light of the severity of the service-connected PTSD raised 
by the variations in the GAF scores after the veteran 
submitted the December 2000 claim, the Board concludes that 
the criteria for a 70 percent evaluation were met.  However, 
the criteria for a 100 percent schedular evaluation were not 
met, as the veteran continued to work, live alone, perform 
independently activities of daily living, household chores, 
hygiene, and the like.  The GAF scores assigned reflect 
severe, but not totally incapacitating severity of PTSD.  
Thus, while the criteria for a 70 percent evaluation were met 
prior to January 24, 2002, the criteria for a 100 percent 
rating for PTSD were not met prior to January 31, 2003.  

Also, although the veteran's employment history is adversely 
affected by his service-connected PTSD, the Board finds that 
the application of the rating schedule is adequate and 
practical in this case.  That is, in the absence of evidence 
of marked interference with employment due to the veteran's 
psychiatric disability alone, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of more than a 70 percent 
rating on an extra-schedular basis prior to January 31, 2003.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


IV.  Legal Analysis-EED for the assignment of a TDIU.

The assignment of an effective date for TDIU benefits is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b) (2) (West 
2002); 38 C.F.R. § 3.400(o) (2) (2007); see Hurd v. West, 13 
Vet. App. 449 (2000).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2007).  

The veteran is service-connected for PTSD, rated 70 percent 
disabling from December 27, 2000; tinnitus, rated as 10 
percent disabling; and vascular headaches and residuals, 
status post concussion, each rated non-compensably disabling.  
Therefore, the veteran met the percentage prerequisites for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (one disability 
rated at least 60 percent, or a combined rating of 70 percent 
or more, with one service- connected disability rated at 40 
percent or more).  The Board must now consider whether his 
service-connected disability rendered him unable to obtain 
and retain substantial gainful employment.  See 38 C.F.R. 
§§ 3.321, 4.16(b).  

Significantly in his application for TDIU (VA Form 21-8940), 
received in February 2003, the veteran indicated that he last 
worked full-time in June 2002.  In addition, a July 23, 2002 
VA progress note reported that the veteran explained that, 
about one week ago, he became angry, acted impulsively and 
left work; and he had not returned to work.  A mental health 
provider note, dated February 6, 2003, indicated that the 
veteran presented a letter from the State of Colorado 
reflecting that he was finally terminated from his employment 
with the Department of Corrections.  It was noted that he was 
no longer able to function on the job and should retire on 
disability from the state.  

Here, the RO granted entitlement to individual employability 
in its April 2003 rating decision.  Based on VA outpatient 
treatment reports dated from July 2002 through February 2003, 
a medical statement from the veteran's treating VA 
psychiatrist, copies of reprimands from the veteran's former 
employer, and report of a VA examination conducted in 
February 2003, the RO determined that the veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected PTSD.  Specifically, in 
February 2003, the VA examiner stated that the veteran 
suffers from bipolar disorder, alcohol abuse in early 
remission, marijuana abuse, personality disorder and PTSD.  
The examiner stated that there was a nexus of symptoms from 
the veteran's bipolar disorder and his PTSD, which were 
particularly troubling for the veteran having to do with his 
aggressiveness.  He stated that the veteran seemed unable to 
control his aggressiveness even when he is medicated.  The 
result of his aggressiveness has caused him to lose his job, 
which has aggravated his depression, which has been severe at 
times including suicide attempt.  The examiner opined that 
the veteran suffers from PTSD and as a result was 
unemployable at this time.  Citing this clinical assessment, 
the RO granted individual unemployability effective from 
January 31, 2003, the date on which he was terminated from 
his employment.  

The veteran argues that he should receive TDIU benefits prior 
to losing his last full-time job as he could not maintain the 
employment.  The evidence establishes that the veteran was 
terminated on January 31, 2003, but prior to that he had 
exhausted all of his leave; in fact, that was part of the 
basis for his dismissal.  As noted above, in a letter from 
the veteran's employer, dated in February 2003, it was 
reported that the veteran had exhausted his sick and annual 
leave on October 7, 2002.  Consequently, the Board finds that 
the veteran was effectively unemployable as of the date he 
exhausted his leave as he was no longer receiving a salary.  
In essence, the veteran was in a non-pay holding pattern 
until his employment institution could actually sever his 
employment in January 2003.  Stated differently, the veteran 
was employed during this time frame in name only.  He did not 
appear at his place of employment, he did not receive annual 
or sick leave and did not receive employment compensation.  
Therefore, the Board will conclude that the appropriate 
effective date of TDIU in this mater is October 7, 2002.  

To the extent that he seeks an earlier effective date, the 
evidence is against the claim.  Prior to October, there is 
every indication that he was still considered an employee and 
that he was in receipt of some form of compensation or paid 
leave.




ORDER

An effective date of December 27, 2000 for the 70 percent 
rating for PTSD is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.  

An effective date of October 7, 2002 for the grant of a TDIU 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


